NINTH AMENDMENT TO
RESTATED AND AMENDED PURCHASE AGREEMENT



 

This Ninth Amendment and Assignment to Restated and Amended Purchase Agreement
("Ninth Amendment") is effective as of the 8th of June, 2006, between MILLWORKS
TOWN CENTER, LLC, an Ohio limited liability company ("Purchaser"), and THE KIRK
& BLUM MANUFACTURING COMPANY, an Ohio corporation ("Seller").



WITNESSETH:



WHEREAS

, Seller and Trademark Property Company entered into that certain Restated and
Amended Purchase Agreement dated June 20, 2005, as amended by that certain First
Amendment to Restated and Amended Purchase Agreement dated July 15, 2005 and the
Second Amendment to Restated and Amended Purchase Agreement dated September 14,
2005; Seller, Trademark Property Company and Purchaser entered into the Third
Amendment and Assignment to Restated and Amended Purchase Agreement dated
October 20, 2005; Seller and Purchaser entered into the Fourth Amendment to
Restated and Amended Purchase Agreement dated December 29, 2005; Seller and
Purchaser entered into the Fifth Amendment to Restated and Amended Purchase
Agreement dated March 1, 2006; Seller and Purchaser entered into the Sixth
Amendment to Restated and Amended Purchase Agreement dated April 21, 2006;
Seller and Purchaser entered into the Seventh Amendment to Restated and Amended
Purchase Agreement dated May 9, 2006; and Seller and Purchaser entered into the
Eighth Amendment to Restated and Amended Purchase Agreement dated May 26, 2006
(as amended, the "Agreement"), covering the sale of two (2) separate parcels of
land, as more particularly described therein (unless otherwise defined herein,
all defined terms in this Ninth Amendment will have the same meaning as in the
Agreement); and





WHEREAS

, Purchaser and Seller have previously agreed that the Closing of Parcel A was
extended to occur on or before June 2, 2006;





NOW, THEREFORE

, for good and valuable consideration -- which the parties acknowledge receiving
-- Seller and Purchaser hereby agree as follows:





Closing of Parcel A is extended until on or before August 31, 2006,
notwithstanding anything in the Agreement to the contrary.



Purchaser may extend Closing of Parcel A until on or before November 30, 2006 by
delivering to Seller a nonrefundable, but fully applicable to the purchase
price, payment of Four Hundred Fifty Thousand Dollars ($450,000.00) on or before
August 31, 2006 (the "Delayed Closing Fee").



Except as specifically modified by the terms of this Ninth Amendment, all of the
terms and provisions of the Agreement shall remain in full force and effect and
unmodified and are hereby ratified by the parties.



This Agreement may be executed in any number of counterparts, each of which will
be an original, and all of which -- when taken together -- will constitute one
(1) document. Facsimile signatures will be treated as original signatures for
all purposes hereunder.



 

(signature blocks on following page)



EFFECTIVE

as of the day and year first above written.





 

 

 

PURCHASER: MILLWORKS TOWN CENTER, LLC

,



an Ohio limited liability company



/s/ Kent Arnold

By:

Name:

Its: /s/ Managing Member



 

 

 

SELLER: THE KIRK & BLUM MANUFACTURING COMPANY

,



an Ohio corporation



/s/Dennis W. Blazer

By:

Name:

Its: /s/Treasurer



 

 

 

 